Case: 4:16-cv-00180-CDP Doc. #: 113 Filed: 03/04/19 Page: 1 of 1 PageID #: 2143



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
      Plaintiff,                          )
                                          )
      v.                                  )        Case No. 4:16 CV 180 CDP
                                          )
THE CITY OF FERGUSON,                     )
                                          )
      Defendant.                          )
                                          )

                                     ORDER

      IT IS HEREBY ORDERED that the quarterly status hearing to provide

the parties and the Monitor with an opportunity to update the Court on the status of

implementation of the Consent Decree is reset from 10:00 a.m. to 3:00 p.m. on

Wednesday, April 3, 2019 in Courtroom 14-South. The hearing will be held in

open court and the public is welcome to attend, but only the parties and the

Monitor will make presentations or comments at the hearing.




                                       _______________________________
                                       CATHERINE D. PERRY
                                       UNITED STATES DISTRICT JUDGE
Dated this 4th day of March, 2019.
